Case_1:19-cr-10080-NMG Document 546-3 Filed 09/03/19 Page-1 of.1

From: Tim Brunold </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FY DIBOHF23SPDLT)/CN=RECIPIENTS/CN=909699F2DBD44EA7B6BE60B76723A129-
SCSH3QV6>

To: Donna Heinel

Sent: 3/11/2016 12:22:40 AM

Subject: Re: VIP athlete recruits

Thank you Donna!
Sent from my iPad
On Mar 10, 2016, at 7:16 PM, Donna Heinel <dheinel(@usc.edu> wrote:

Tim
Thank you for all that you manage and do for USC.

Sent from my iPhone

On Mar 10, 2016, at 3:56 PM, Tim Brunold <brunold@usc.edu> wrote:
Hi folks,

| have just gone back through today’s subco. docket and cross-referenced it with my university-wide VIP
spreadsheet. Here’s the scoop:

she hadn't withdrawn, but we were waiting for subco. Since we agreed on a contract today, then
we'll stick with that.

approved for spring by the president (So we can remove the crew code)

The following are on my VIP spreadsheet as “wait for subco”. | haven't cross-referenced these with the docket
spreadsheet (sorry), so perhaps we've already decided on them. If so, please report our decision back to me so
that | can update the VIP spreadsheet:

  

WSOC)
(WCRW)
WTRA)
WSVB)
(WH20)

 
   
    

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@usc.edu)

USAO-VB-01352644
